Case: 17-10441    Date Filed: 04/13/2018   Page: 1 of 5


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-10441
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:16-cv-23187-FAM



MAURICIO LACAYO,
HILDA E. LACAYO,

                                                         Plaintiffs - Appellants,

                                      versus


WELLS FARGO BANK, N.A.,
not in its individual capacity but solely as trustee for the RMAC REMIC Trust
Series 2010-3, unknown entity, not properly described in complaints, a debt
collector,
RMAC REMIC TRUST SERIES 2010-3,
unknown enitity, a debt collector,
WELLS FARGO BANK N.A. TRUSTEE,
WELLS FARGO BANK N.A. SERVICER,
unknown enitity, a debt collector,
RUSHMORE LOAN MANAGEMENT SERVICES LLC,
a California for profit corporation, loan servicer, a debt collector,
THE LAW OFFICES OF IRA SCOT SILVERSTEIN PLLC,
a Florida for profit limited liability company, law firm, a debt collector,
IRA SCOT SILVERSTEIN,
individually, a natural person attorney, member in good standing of the Florida
Bar, a debt collector,
              Case: 17-10441     Date Filed: 04/13/2018   Page: 2 of 5


PUERTA DE PALMAS CONDOMINIUM ASSOCIATION INC.,
a Florida not for profit corporation, a debt collector,
DENNIS FAGET,
a licensed property manager community association manager,

                                                           Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (April 13, 2018)

Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

      This dispute arises from foreclosure on an apartment unit in which Mauricio

Lacayo and Hilda Lacayo (the “Lacayos”) were tenants. According to the

Lacayos, during their tenancy the owner of their unit failed to pay required

assessments and maintenance fees to the Puerta de Palmas Condominium

Association (the “Association”). The Association, through its property manager,

Dennis Faget, sent a letter alerting the Lacayos that because the fees due for the

unit had not been paid, certain amenities were being suspended. According to the

Lacayos, Faget told the postal delivery worker to stop delivering the Lacayos’ mail

because of the nonpayment of fees.

      Wells Fargo Bank, N.A. (“Wells Fargo”) initiated a foreclosure proceeding

on the condominium unit in state court in Miami-Dade County, Florida, against the

                                          2
               Case: 17-10441    Date Filed: 04/13/2018    Page: 3 of 5


unit’s owner, Carmen Taufer. After the proceeding succeeded and title was

transferred, Wells Fargo initiated an unlawful detainer action in state court against

the Lacayos.

      The Lacayos filed an action in federal district court against Wells Fargo, the

Association, Dennis Faget, Rushmore Loan Management Services, RMAC Remic

Trust Series, Ira Scot Silverstein, and Silverstein, PLLC. The sixteen count

amended complaint asserted a number of claims related to the Lacayos’ tenancy

and subsequent eviction as well as the foreclosure on their unit. It alleged federal

and state statutory claims including violations of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq.; the Florida Consumer Collection Practices Act, Fla.

Stat. § 559.55 et seq.; and the Florida Deceptive and Unfair Trade Practices Act,

Fla. Stat. § 501.201 et seq. The Lacayos also asserted that Faget and the

Association had criminally obstructed the mail, in violation of 18 U.S.C. § 1701.

Finally, they asserted Florida state-law claims for negligence and intentional

infliction of emotional distress. The Lacayos sought damages and injunctive relief.

They also asked the district court to void the state court’s judgment of foreclosure

of the condominium unit.

      The defendants moved to dismiss the Lacayos’ amended complaint, arguing

that it failed to state a claim and that it was an impermissible shotgun pleading.

The district court failed to rule on the motions to dismiss. Instead, it issued an


                                           3
                Case: 17-10441      Date Filed: 04/13/2018      Page: 4 of 5


order in which it determined sua sponte that the district court lacked jurisdiction to

consider the Lacayos’ claims pursuant to the Rooker–Feldman doctrine. 1 The

Lacayos appealed.

       We review de novo the district court’s application of the Rooker–Feldman

doctrine. Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069 (11th Cir. 2013).

The Lacayos argue that the district court incorrectly determined that the Rooker–

Feldman doctrine deprived it of jurisdiction over their claims because they were

not parties to the underlying state court action to which the district court referred in

its order. We agree with the Lacayos.

       The Supreme Court is vested with exclusive jurisdiction over appeals from

final state-court judgments. Lance v. Dennis, 546 U.S. 459, 463 (2006).

Accordingly, under the Rooker–Feldman doctrine, lower federal courts are

precluded from exercising appellate jurisdiction over such judgments. Id. The

Supreme Court has cautioned, however, that the doctrine is a narrow one, applying

only to “cases brought by state-court losers complaining of injuries caused by

state-court judgments.” Id. at 464 (internal quotation marks omitted). Rooker–

Feldman is therefore “inapplicable where the party against whom the doctrine is

invoked was not a party to the underlying state-court proceeding.” Id.



       1
        The Rooker–Feldman doctrine takes its name from Rooker v. Fidelity Trust Co., 263
U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
                                              4
                 Case: 17-10441        Date Filed: 04/13/2018        Page: 5 of 5


       The Rooker–Feldman doctrine does not apply here because the Lacayos

were not parties to the state court foreclosure action referenced in their amended

complaint. According to the amended complaint, Wells Fargo and Taufer were the

parties to that proceeding. The appellees acknowledge that the Lacayos were not

parties to the foreclosure action, but argue that Rooker–Feldman nonetheless bars

the Lacayos’ claims because those claims are “inextricably intertwined” with the

state court proceeding. Ass’n and Faget’s Br. at 6. The Supreme Court has made

clear, however, that the Rooker–Feldman doctrine does not deprive the district

court of jurisdiction to consider the claims of non-parties to the relevant state-court

proceeding. The district court, therefore, erred in dismissing the Lacayos’ claims

pursuant to that doctrine.2

       For the foregoing reasons, the district court’s order dismissing the Lacayo’s

complaint is vacated and remanded.

       VACATED AND REMANDED.




       2
           The defendants argue that we should alternatively affirm the district court’s order
dismissing the amended complaint because it is a shotgun complaint, and because, in any event,
it fails to state a claim. But “[b]ecause none of these issues were decided initially, we decline to
address them for the first time on appeal.” Leal v. Ga. Dep’t of Corrs., 254 F.3d 1276, 1280-81
(11th Cir. 2001).
                                                  5